In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Eerier, J.), entered October 12, 2000, which, upon a jury verdict, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contention that the jury verdict should be set aside as inconsistent is unpreserved for appellate review, since they did not raise that issue before the jury was discharged (see Barry v Manglass, 55 NY2d 803, 806; Clements v Lindsey, 237 AD2d 557).
The plaintiffs’ remaining contentions are without merit. Santucci, J.P., Florio, O’Brien and Schmidt, JJ., concur.